Citation Nr: 9920508	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety and 
depression with post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.  

2.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his daughter, and his son


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to June 
1945, and was afforded an honorable discharge.  He also 
served on active duty for a prior period between June 1938 
and October 1939.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which increased evaluations were denied for 
anxiety with depression (evaluated as 70 percent disabling) 
and for duodenal ulcer disease (evaluated as 20 percent 
disabling).  By that same rating action, entitlement to a 
total rating based on individual unemployability due to 
service-connected disability was also denied.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety with depression 
and PTSD is currently manifested by a GAF of 70, with intact 
memory, concentration, insight, and judgment; goal-oriented 
speech; and complaints of nightmares, recurrent flashbacks, 
discomfort in crowds, and trouble sleeping.  There is no 
evidence of gross impairment in thought processes, grossly 
inappropriate behavior; persistent danger of hurting self or 
others; or an inability to perform activities of daily 
living.  

2.  The medical evidence does not show the presence of active 
duodenal ulcer disease manifested by anemia, weight loss, or 
recurrent incapacitating attacks averaging 10 days or more in 
duration at least four or more times per year.  

3.  The veteran is currently 78 years old and he was last 
employed in 1991 or 1992 as an insurance estimator and 
building contractor.  

4.  The appellant's service-connected disabilities, which 
include duodenal ulcer disease (20 percent disabling) and 
anxiety and anxiety with depression and PTSD (70 percent 
disabling) are not of such severity as to preclude him from 
all forms of employment or successful completion of the 
mental and physical tasks which may be required therein.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 70 
percent disabling have not been met for PTSD.  38 U.S.C.A. 
§§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (1998).  

2.  The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for duodenal ulcer 
disease.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).  

3.  The preponderance of the evidence is against a finding 
that the veteran is entitled to a total schedular rating 
based on the inability to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability. 38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. 
§ 4.16(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluations

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).


I.  Increased evaluation for anxiety with depression and PTSD

Service medical records show that the veteran received 
psychiatric treatment for a diagnosis of anxiety state, 
severe, which was noted to be precipitated by maladjustment 
to the Army in a severely predisposed individual as revealed 
by his history of repeated gastric bouts and emotional 
instability.  Service records also show that the veteran had 
no combat experiences but was subjected to buzz bombs and 
enemy planes.  Additional history included that the veteran 
had volunteered for the Army in 1943 in order to erase a 
prior dishonorable discharge.  In March 1945, the veteran was 
processed for medical discharge due to anxiety state and a 
finding that he was incapacitated for military service 
because of deep concern over many imaginary illnesses.  

Pursuant to a June 1945 rating action, service connection was 
granted for psychoneurosis, anxiety state.  

The report of a May 1949 VA examination shows that in the 
examiner's opinion, the veteran was suffering from severe 
anxiety reaction, with some conversion features, but the 
former completely dominated the picture.  The report of a 
September 1952 VA examination shows that the veteran was 
suffering from severe anxiety reaction which continued to 
produce marked incapacity.  

A December 1963 VA hospital summary shows that the veteran 
was admitted for psychiatric treatment for anxiety reaction, 
chronic, moderate, manifested by periods of tenseness, 
restlessness, and insomnia.  There was a history of periodic 
alcoholism and apparently he had been drinking prior to his 
present hospitalization, giving a history that he drank to 
help control his nervousness.  

Private outpatient treatment records show that the veteran 
was followed by a private physician for a number of physical 
ailments, including hiatus hernia, hypertension, early 
emphysema, drinking, insomnia, low abdominal pain, and 
depression, between 1970 and 1977.  In August 1976 and 
September 1976, the veteran was seen with complaints of 
depression and it was his physician's belief that he had 
experienced some type of psychotic reaction, either to 
alcohol or to medication.   

At the time of a July 1981 VA special neuropsychiatric 
examination, the veteran reported that he gave up his 
business two years before because he could not face the 
public and he couldn't handle his customers because of the 
tension that provoked.  A diagnosis of anxiety with 
depression was given.  

Pursuant to an August 1981 rating action, an increased 
evaluation of 70 percent disabling was granted for the 
veteran's service-connected anxiety with depression.  

VA outpatient records indicate that during the 1990's, the 
veteran was followed for depression at the Tuskegee VAMC, 
where he received medications for treatment of insomnia.  

In January 1993, the veteran was afforded a VA mental 
disorders examination for compensation and pension purposes.  
The examination report shows that the veteran complained that 
his nerves are still bad and that he gets shaky and 
impatient.  He stated that he was getting to where he just 
couldn't do anything anymore.  He gave a history of having 13 
years in general construction and of being married for 50 
years.  He reported problems with an inability to go back to 
sleep after waking up and a lot of crazy dreams.  

On objective examination, the veteran appeared younger than 
his stated age and was neatly dressed.  He entered easily 
into the conversation, and the examiner indicated that 
associative processes were normal.  There were no 
delusional/hallucinatory elements.  Mood was a little subdued 
and sensorium was intact.  A diagnosis of anxiety with 
depression was given.  

A June 1994 social service note shows that the veteran 
complained of a sleeping problem and that he wakes up at 
night in a cold sweat.  It was noted that the veteran had 
been referred to the social worker by a physician, and that 
he had been experiencing PTSD type symptoms.  He was schedule 
to returned for evaluation by a psychiatrist.  

On June 24, 1994, the veteran was seen by the Social Service 
with complaints that he had been upset by media stories about 
D-Day and Memorial Day, and he indicated that these reports 
brought back memories that he has tried to forget.  He 
appeared emotionally upset, but was coping with his 
frustrations.  A subsequent June 1994 treatment note shows 
that the veteran was concerned about the appeal regarding his 
VA claims.  He also explained that his nightmares and 
emotional stress had gotten worse and that his sleep was very 
impaired.  On examination, his insight and judgment seemed 
impaired but he appeared to understand his problem and how to 
correct it.  

In September 1994, the veteran was afforded another mental 
disorders examination for compensation and pension purposes.  
He described having nightmares, flashbacks, bad dreams, and 
cold sweats since the war, and these symptoms were getting 
worse now that he was not able to sleep.  

On objective evaluation, the veteran was anxious, restless, 
and nervous.  He was overproductive in his speech and 
continuous.  He verbalized his needs and feelings, and he 
denied auditory hallucinations and paranoid delusions.  At 
this moment, he was in good contact.  The examiner noted that 
the veteran was capable of handing his own financial affairs 
with the help of his wife.  The following diagnoses were 
provided:  1. generalized anxiety with depression; and 2.  
post-traumatic stress disorder (PTSD), delayed.  

A February 1995 social work service note shows that the 
veteran complained that he was nervous, felt panic symptoms, 
and he could not sleep.  He appeared overwhelmed and 
frustrated about the status of his VA claim.  A February 1995 
medical record shows that the veteran complained of feeling 
restless and depressed.  An impression of depression, stable, 
noncompliant with medications, was given.  

A February 1996 social work service note shows that the 
veteran indicated that his nervous disorder was a hindrance 
to him and he wanted to be compensated appropriately.  A 
March 1996 social work service note shows that the veteran 
was concerned and upset about his pending VA claim.  He was 
referred to the veterans service organizations.  

A private outpatient treatment report, dated in September 
1996, shows that the veteran came in for PTSD, and that he 
also had non-insulin dependent diabetes mellitus and 
hypertension.  The veteran's physician commented that the 
veteran continued to have a lot of stress related to anxiety 
symptoms.  

In May 1997, the veteran was afforded a VA mental disorders 
examination for compensation and pension purposes.  His 
subjective complaints included that after getting out of the 
military, he had experienced bad nightmares and frequent 
thoughts of war, which were making him nervous now.  He 
stated that he tried to block it by drinking alcohol and 
working, and that he had quite drinking on his own 15 years 
before.  

Objective findings included that the veteran was neat and 
tidy, looked his stated age, and was alert and oriented.  
Attitude was described as polite and down to earth.  He 
stated that he couldn't live by what they were receiving, he 
couldn't work anymore, and he was just wanting to get what he 
deserved (100 percent).  He indicated that he was not asking 
for anything that he doesn't deserve as he tried to work all 
his life but since 1992 he couldn't do it anymore.  

Speech was goal oriented and he admitted to having 
nightmares, recurrent flashbacks, sweating on waking up, 
intolerance for loud noises which make him jumpy and startle 
him, as well as feeling uncomfortable in big crowds.  The 
veteran reported that he was taking only Trazadone.  Memory 
and concentration were intact, as were insight and judgment.  

The examiner found the veteran to be competent, and the 
following diagnoses were provided:  Axis I, PTSD; Axis II, 
none; Axis III, status post duodenal ulcer, diabetes 
mellitus, hypertension; Axis IV, psychosocial stressors, 
combat experiences, not able to do what he has been doing in 
the past; and Axis V, a Global Assessment of Functioning 
(GAF) score of 70 was assigned.  The examiner noted that the 
veteran still can function but can't continue anymore of his 
business as he sold his construction business in 1992.  

The record includes an April 1999 statement from Arvind 
Patel, M.D.  Dr. Patel stated that the veteran had been 
suffering from PTSD.  Dr. Patel indicated that the veteran's 
PTSD problem interfered with his daily functioning to the 
point where the veteran cannot do anything at all.  Dr. Patel 
also stated that the veteran's social relationships with 
others are seriously affected by these problems and he sleeps 
very poorly.  

In April 1999, the veteran was afforded a hearing before a 
member of the Board sitting at the Atlanta RO.  He testified 
that he had last worked in 1991 as a building contractor and 
insurance estimator.  He indicated that he began to have 
increasing periods of irritability and anger, memory 
difficulties, problems sleeping, and he just could not deal 
with people, all of which he associated with his service-
connected anxiety and PTSD.  As a result, he began to make 
mistakes in his estimates and his family urged him to stop 
working.  It was his feeling, and that of his family, that 
the veteran was mentally incapable, at the age of 78, of 
being employed.  




Analysis

The veteran contends that an evaluation in excess of 70 
percent disabling is warranted for his service-connected 
anxiety with depression and PTSD.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Thus, the Board has 
evaluated the veteran's claim under both the old and the new 
criteria in order to apply those most favorable.   

The general criteria for evaluation of mental disorders are 
set forth in the Schedule
in 38 U.S.C.A. § 4.130 (1998).  An evaluation of 100 percent 
disabling is warranted where the objective evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the previously effective rating criteria 
pertaining to mental disorders, a 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
evidence that the veteran is demonstrably unable to maintain 
or retain employment.  

Having reviewed the evidence, the Board has concluded that 
the available medical evidence does not support the 
assignment of an evaluation in excess of 70 percent disabling 
for the veteran's service-connected anxiety disorder under 
either the new or the old rating criteria pertaining to 
mental disorders.  

At the time of the veteran's most recent VA examination, 
which was conducted in May 1997, he appeared neat and tidy 
and his attitude was described as polite.  His speech was 
goal-directed, and memory, concentration, and judgment were 
intact.  Furthermore, recent outpatient treatment records 
show that the veteran was fully able to discuss and relate 
his concerns regarding VA benefits claims and his psychiatric 
symptoms.  At the time of his personal hearing, he presented 
testimony in a coherent manner.  

Thus, the evidence does not suggest that the veteran's 
psychiatric disability is productive of gross impairment in 
thought processes or communication or that he is unable to 
perform activities of daily living, such as maintenance of 
minimal personal hygiene.  In addition, the evidence does not 
show that the veteran has exhibited grossly inappropriate 
behavior or a persistent danger of hurting himself or others.  
Furthermore, the record indicates that the veteran has been 
married to his wife for 50 years and he receives support from 
his children, who testified on his behalf at his personal 
hearing.  The veteran is clearly able to remember his own 
name and those of his close relatives.  In the Board's view, 
therefore, the symptomatology currently exhibited by the 
veteran's service-connected anxiety and PTSD are not 
consistent with the criteria which are currently provided for 
an evaluation of 100 percent disabling.  

The Board also finds the previously effective mental 
disorders criteria do not provide a basis for the assignment 
in excess of 70 percent disabling for the veteran's service-
connected anxiety with PTSD.  Specifically, on recent mental 
examination the veteran's speech was goal oriented; and as 
noted, memory, concentration, and judgment were intact.  At 
his personal hearing, his testimony was coherent and there 
was no indication of immature or confused behavior.  Neither 
the examination report nor the veteran's recent outpatient 
treatment records indicate that his anxiety and PTSD are 
productive of totally incapacitating psychoneurotic symptoms 
which border on gross repudiation of reality with disturbed 
thought or behavioral processes such as fantasy, confusion, 
or other symptoms showing a profound retreat from mature 
behavior.  In addition, he continues to maintain meaningful 
personal relationships with his family members.  Thus, the 
veteran's symptomatology does not appear to be consistent 
with the diagnostic criteria contemplated for a total, or 100 
percent evaluation under the old diagnostic criteria.  

While the record indicates that the veteran has not been 
employed since 1991 or 1992 and there is currently some 
occupational impairment as a result of his mental 
difficulties, in the Board's view the evidence does not show 
that the veteran is demonstrably unable to obtain or retain 
any form of employment solely as a result of his anxiety 
disorder with PTSD.  Specifically, at the time of the most 
recent VA examination, the VA examiner suggested that the 
veteran was still able to function, although he had sold the 
business in which he worked for many years.  In addition, the 
VA examiner assigned a GAF score of 70, which equates to 
"some mild symptoms or some difficulty in occupational and 
social functioning."  See Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  

Thus, the medical evidence does not demonstrate that PTSD is 
productive of functional impairment to such a degree as to 
render the veteran unable to obtain or retain any form of 
employment.  Although the veteran stopped working in 1991, 
there is no indication that his PTSD either at that time or 
at present is productive of the severe degree of psychiatric 
symptomatology which is contemplated by either the old or the 
new diagnostic criteria pertaining to mental disorders.  
Thus, the available evidence does not provide support for the 
contention of the veteran and his family to the effect that 
he is mentally incapable of being employed.  

For the reasons stated above, the Board finds that the an 
evaluation in excess of 70 percent disabling is not warranted 
for the veteran's service-connected anxiety disorder with 
PTSD under any of the pertinent diagnostic criteria.  As 
such, the preponderance of the available evidence weighs 
against the veteran's claim, and accordingly, an evaluation 
in excess of 70 percent disabling is denied for PTSD.  


II.  Increased Evaluation for Duodenal Ulcer Disease

 Service medical records indicate that the veteran complained 
frequently of gastrointestinal disturbance and stomach pain.  
In March 1945, he was diagnosed with duodenal ulcer, chronic, 
moderately severe, cause undetermined.  

Pursuant to a June 1945 rating action, service connection was 
granted for duodenal ulcer.  

The report of a May 1949 VA examination shows a diagnosis of 
gastric neurosis, with no objective evidence to warrant 
diagnosis of ulcer.  

A VA hospital record shows that the veteran was admitted in 
October 1957 for evaluation of possible duodenal ulcer.  
Final diagnoses included herniation of gastric mucosa into 
duodenum, mild, untreated and unchanged; and psychoneurotic 
disorder, type undetermined.  It was noted that a 
gastrointestinal series failed to demonstrate peptic ulcer 
but did show a duodenal prolapse of the gastric mucosa which 
is usually not considered to give symptoms.  In addition, he 
apparently had some vague gastric indigestion which was noted 
to be probably of psychogenic origin.  

The report of a June 1958 VA examination shows a diagnosis of 
peptic ulcer, by history, with recurrent subjective episodes, 
and it was noted that x-rays were negative for pathology of 
the gastrointestinal tract.  

Pursuant to a December 1969 rating action, the grant of 
service connection for duodenal ulcer was expanded to include 
duodenal ulcer with deformity of duodenal bulb and 
pylorospasm.  The rating decision indicates that a September 
1969 examination report had shown such a diagnosis.  

The report of a private medical examination, dated in 
December 1970, shows a diagnosis of recurrent duodenal ulcer, 
status inactive.  

A June 1975 discharge summary shows that the veteran was 
hospitalized in a private facility with an admitting 
diagnosis of diverticulitis and acute inflammatory lesion of 
the left lower quadrant of the abdomen.  

The report of an October 1979 upper gastrointestinal series 
shows findings of a sliding hiatal hernia with 
gastroesophageal reflux.  There was a moderate to large 
diverticulum of the mid-descending limb of the duodenal C-
loop.  No ulcer was noted.  The report of a February 1980 VA 
special gastrointestinal examination shows diagnoses of 
duodenal ulcer disease, old, chronic, no active ulcer found 
at this time; and hiatal hernia, sliding, with reflux.  

A VA hospital summary, dated in February 1981, shows that the 
veteran was admitted for evaluation of complaints of 
epigastric pain and a burning sensation after he had been 
drinking alcoholic beverages.  Final diagnosis included 
alcoholic gastritis, hiatal hernia, and chronic obstructive 
pulmonary disease.  A history of peptic ulcer disease was 
also noted.  

Private medical progress reports show that the veteran was 
followed for treatment of fatigue and epigastric pain.  A 
November 1988 treatment note shows an assessment of possible 
peptic ulcer disease with fatigue.  A November 1988 upper 
G.I. x-ray shows a conclusion of sliding hiatal hernia with 
possible small erosion near the GE junction.  There were 
changes of the duodenal bulb suggesting either active or 
previous peptic change.  In January 1989, he was admitted for 
hospital follow-up for diabetes mellitus, esophagitis, and 
peptic ulcer disease.  An assessment of stable was given, and 
he was continued on anti-reflux medications.  In August 1992, 
the veteran was seen on an outpatient basis for follow up 
regarding esophagitis, peptic ulcer disease, and non-insulin 
dependent diabetes.  An assessment of stable was given.  

VA outpatient records show that the veteran was treated and 
received medications at the Tuskegee VAMC, for various 
medical ailments, between 1991 and 1997.  In December 1991, 
the veteran complained that Tagamet did not help him that 
much and he was still getting heartburn a lot.  Assessments 
of non-insulin dependent diabetes mellitus, peptic ulcer 
disease, and history of reflux esophagitis were given.  The 
VA treatment records also note a history of ulcer and hiatal 
hernia.  In March 1993, the veteran was seen for a diagnosis 
of hiatal hernia/peptic ulcer disease, and he received 
refills for his medications.  

In January 1993, the veteran was afforded a VA 
gastrointestinal examination.  The examination report shows 
that he gave a history of active peptic ulcer in the World 
War II era.  He denied nausea, vomiting, hematemesis, or 
melena, but he reported mild dyspepsia.  It was noted that he 
took Zantac, Ranitidine, and antacids as therapy.  

On objective examination, there was no mucosal pallor.  
Epigastric pain was noted periodically.  It was also noted 
that the veteran suffered from daily mild dyspepsia, which 
was assuaged by Ranitidine and antacids. The report of a 
January 1993 upper G.I. series shows the following 
impressions:  1. mild esophageal dysmotility, characterized 
by tertiary contractions; 2.  hiatal hernia; 3. spontaneous 
gastroesophageal reflux; and 4.  duodenal diverticulum.  The 
examiner provided diagnoses of peptic diathesis, minimal 
activity, manifested as dyspepsia; and esophageal dysmotility 
with hiatal hernia and spontaneous gastro-esophageal reflux.  

A September 1993 private medical record shows that the 
veteran sought emergency treatment for complaints of lower 
abdominal pain.  A diagnosis of pain in abdomen, gastric 
origin, was given.  The report of a September 1993 abdomen 
series, conducted at a private hospital, shows that gas was 
demonstrated throughout the colon.  There were a few loops of 
air-filled small bowel, but these were non-dilated and there 
was nothing to suggest mechanical obstruction or significant 
ileus.  No abnormal soft tissue masses or calcifications were 
seen, and there were some densities in the left lower 
quadrant felt to represent barium within the colon from a 
previous study.  No free intra-abdominal air was seen and no 
acute process was identified within the abdomen.  

Additional private records also show that the veteran was 
seen for follow-up in October 1993, after he had been seen in 
the emergency room for complaints of lower abdominal pain.  
It was noted that he still had some lower abdominal 
tenderness, but no diarrhea or other symptoms at this time.  
He was scheduled to return in several weeks if there was no 
improvement.  

In August 1994, the veteran was afforded a hearing before a 
local officer at the Atlanta RO.  He testified that he 
experiences vomiting after waking up after having nightmares, 
and he described constant abdominal pain in the lower part of 
his body around his waistline.  It was his feeling that his 
nightmares actually aggravate his ulcer condition.  He also 
reported seeing some dark spots in his stool.  According to 
the veteran, his ulcer problem never gets so bad that he 
can't move around and he has to just lay down on the bed or 
couch.  He also indicated that there are times when he has to 
lay down to get relaxed.  

The report of a September 1994 stomach examination shows that 
the veteran complained of continuous pain and nausea as well 
as hiatus hernia.  It was noted that he was not anemic.  The 
veteran reported dark stool but no blood from either end, and 
he described pain in the mid-abdomen.  The examiner noted 
that the abdomen was generally tender but bowel sounds were 
normal.  It was also noted that an upper GI series showed 
hiatus hernia and gastroesophageal reflux disease (GERD), and 
there was no ulcer in the stomach or the duodenum but there 
was a duodenal diverticulitis.  The examiner provided 
diagnoses of hiatus hernia with GERD, duodenal diverticulum, 
and duodenal ulcer not found.  

Private outpatient reports indicate that in February 1995, 
the veteran presented with multiple complaints including a 
lot of diffuse abdominal pain, a lot of weakness in his legs, 
and some shortness of breath which he attributed to 
emphysema.  On examination of the abdomen, bowel sounds were 
hypoactive and there was a central ventral hernia present.  
There was an extensive amount of tenderness to palpation, 
especially in the epigastric and the left upper and lower 
quadrants and the right middle quadrant.  There was some 
dullness to percussion of the left lower quadrant.  
Assessments included hiatal hernia, history of duodenal 
ulcers, and abdominal pain of undetermined etiology.  

The report of a February 1995 barium enema examination shows 
an impression of extensive diverticulosis seen throughout the 
colon, predominantly in the sigmoid and mid-descending colon.  
It was noted that if, in fact, there was a small polyp, it 
would be difficult to differentiate this from extensive areas 
of diverticulosis, but no polypoid lesion was identifiable.  

In 1995 and 1996, the veteran continued to be followed by VA 
for treatment of hiatal hernia and gastrointestinal problems, 
for which he received medications.  

In May 1997, the veteran was afforded a VA general medical 
examination.  The examination report notes a history of 
duodenal ulcer since 1945 and the veteran complained that his 
stomach remains sore all the time.  There was no history of 
blood in the stools or diarrhea, and it was noted that the 
veteran had been maintained on a 2000 calorie diet, Maalox, 
and Zantac.  On examination of the digestive system there was 
moderate epigastric tenderness but no guarding or rebound; 
bowel sounds were active.  The report shows diagnoses which 
included duodenal ulcer disease and hiatal hernia.  

The report of a June 1997 barium swallow upper G.I. shows 
findings of normal esophagus.  The gastroesophageal junction 
showed moderate size axial hiatus hernia with 
gastroesophageal reflux.  The stomach and duodenal bulb were 
normal, and the second part of the duodenum showed a large 
size duodenal diverticulum.  An impression of moderate size 
axial hiatus hernia with gastroesophageal reflux and large 
duodenal diverticulum was given.  

In April 1999, the veteran was afforded a hearing before a 
member of the Board sitting at the Atlanta RO.  He indicated 
that he was taking Maalox and Zantac as treatment of duodenal 
ulcer disease, and these medications were provided to him by 
VA.  The veteran also indicated that he was taking medication 
for hot, burning pain and that he had complained of soreness 
in the bottom of his stomach.  The veteran also indicated 
that he had been treated and hospitalized for diverticulitis, 
approximately 15 years before.  


Analysis

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for his service-connected 
duodenal ulcer, which includes deformity of the duodenal 
bulb.  The criteria for evaluation of duodenal ulcers are set 
forth in the Schedule in Diagnostic Code 7305, which provides 
a 20 percent rating for moderate impairment with recurring 
episodes of severe symptoms 2-3 times a year averaging 10 
days in duration, or with continuous moderate manifestations.

Diagnostic Code 7305 provides an evaluation of 40 percent 
disabling for moderately severe symptoms; less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least 4 or more times per year.  An 
evaluation of 60 percent disabling is appropriate where the 
objective evidence demonstrates severe symptoms with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 

Upon review of the record, the Board has concluded that an 
evaluation in excess of 20 percent disabling is not warranted 
for the veteran's service-connected duodenal ulcer disease.  
Specifically, the evidence does not show that the veteran's 
duodenal ulcer disease, which includes deformity of the 
duodenal bulb and pylorospasm, is productive of anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least 4 or more times per 
year.  A recent VA outpatient record, dated in September 
1994, notes that anemia was not found; nor was anemia or 
weight loss indicated on the report of the veteran's most 
recent VA examination, which was conducted in May 1997.  The 
September 1994 examination also shows that there was no ulcer 
in the stomach or duodenum, and a duodenal ulcer was not 
found.  

Furthermore, while the veteran has been treated for 
complaints of stomach pain on frequent occasions, the record 
does not include evidence of any recent treatment, on either 
an inpatient or an outpatient basis, for a duodenal ulcer as 
an active disease process.  Thus, there are no recent 
hospitalization or treatment records showing that the veteran 
has been treated for duodenal ulcer at a frequency of 4 times 
a year for episodes of 10 days in duration.  

As such, the Board is of the opinion that the current 
symptomatology associated with the veteran's duodenal ulcer 
disease is not so severe as to warrant the assignment of a 
higher, or 40 percent evaluation.  Likewise, objective 
evidence of vomiting, hematemesis, or melena has not been 
shown, and as noted, manifestations of anemia and weight loss 
are not demonstrated.  Thus, the objective evidence does not 
indicate that the assignment of a 60 percent evaluation under 
Diagnostic Code 7503 would be appropriate in this instance.  

The Board notes that although there is evidence that duodenal 
diverticulitis is currently manifested, service connection 
has not been established for a disability of the 
diverticulum.  Therefore, the symptomatology currently 
manifested in that area cannot be considered in conjunction 
with the veteran's claim for an increased evaluation for 
duodenal ulcer disease.  Likewise, although the veteran has 
been treated for esophagitis, hiatal hernia, and 
gastroesophageal reflux, service connection has not been 
established for a disability of the esophagus.  

For the reasons stated above, therefore, the Board finds that 
the schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for duodenal ulcer 
disease.  As the preponderance of the evidence weighs against 
a finding that a higher evaluation is warranted, the 
veteran's claim for an increased evaluation is denied.  


III.  Total Rating based on Individual Unemployability

The record is in conflict as to the exact date of the 
veteran's birth.  The DD 214 shows that the veteran was born 
on February 23, 1919.  In statements on appeal and on various 
documents of record, the veteran has indicated his day of 
birth as February 23, 1921.  At the time of his April 1999 
travel board hearing, he indicated that he was currently 78 
years of age. 

The Report of Physical Examination at Induction shows that 
the veteran had completed 7 years of elementary school and 2 
years of high school.  His occupation was listed as cotton 
and corn farming.  

The record indicates that prior to retirement, the veteran 
was primarily self-employed in the construction field, as an 
insurance estimator and general building contractor.  In his 
1994 personal hearing, the veteran stated that he 
discontinued full-time employment in 1983 at the age of 62, 
at which time he began receiving benefits from the Social 
Security Administration.  Thereafter, he continued to work 
sporadically as an estimator and contractor until 1991, when 
he retired at the age of 70.  On an application for 
compensation, received in January 1998, the veteran indicated 
that at the time of his March 1992 retirement he was working 
an average of 32 hours a week as a building contractor.  

The report of a February 1995 social work summary shows that 
the veteran was retired from his usual occupation as a 
building contractor.  With regard to potential employability, 
"no" was listed, and the report also indicates that 
"according to the veteran, he is unemployable due to severe 
anxiety disorder."  The report indicates that his highest 
level of education was 6-12 years, completing the 10th grade 
in high school.  The veteran also reported extensive 
experience in the construction field.  He noted that he had 
built houses and commercial property for 40 years.   

The veteran reported that he and his wife have seven 
children, who are adults living independently.  He indicated 
that he had abused alcohol for 30 years to calm his panic 
disorder and anxious feeling, an he had not drank alcohol in 
12 years.  On psycho-social assessment, the veteran seemed 
very frustrated about his pending VA claim.  It was noted 
that he seemed to suffer from anxiety type symptoms that 
cause panic and sleep disorder, and that this problem seemed 
to have affected him in a negative way for several years and 
hampered his ability to communicate effectively with family.  
In addition, his judgment seemed impaired.  

In May 1997, the veteran was afforded a VA mental disorders 
examination for compensation and pension purposes.  On 
objective evaluation, speech was goal-oriented, memory and 
concentration were intact, and insight and judgment were 
intact.  He admitted to having nightmares, recurrent 
flashbacks, intolerance for loud noises, discomfort in large 
crowds, and that he had a problem with sweating.  An Axis I 
diagnosis of PTSD was provided.  With regard to Axis IV, his 
psychosocial stressors were noted to be combat experiences 
and not being able to do what he has done in the past.  With 
regard to Axis V, a GAF of 70 was assigned, and the examiner 
indicated that the veteran still could function but couldn't 
continue with his business, which had been sold in 1992.  

On general medical examination in May 1997, the veteran was 
assessed with duodenal ulcer disease, essential hypertension, 
hiatal hernia, diabetes mellitus, status post C4-5 surgical 
fusion, mild obstructive pulmonary disease (emphysema), and 
hematuria/bacteriuria.  It was the examiner's opinion that 
these medical diagnoses did not prevent the veteran from 
being gainfully employed.  

By letter dated April 1999, Arvind Patel, M.D. indicated that 
the veteran had been suffering from PTSD and related problems 
which interferes with his daily functioning, now to the point 
where he can not do anything at all.  It was also noted that 
the veteran's social relationships with others are seriously 
affected by these problems and he sleeps very poorly.  

At the veteran's personal hearing before the Board in April 
1999, he testified that he was last employed in the latter 
part of 1991 in the construction field.  He worked as an 
estimator for insurance companies, and would often perform 
the actual repair work that was needed.  According to the 
veteran, he stopped working because he had trouble dealing 
with people and he became angered easily, to the point where 
he once smashed the phone across the room when talking to a 
contractor.  He also began to realize that he was having 
memory problems when he missed appointments with 
subcontractors, and he had difficulties sleeping and 
concentrating.  He also became aware of discrepancies that 
were found in the estimates, and the insurance companies 
began to correct what he was putting on paper as far as 
figures and amounts of money.  In the latter part of 1991, it 
got so bad that he could foresee the problems but he just 
couldn't concentrate properly.  

The veteran's daughter testified that in July 1990, a 
representative of one of the insurance companies that had 
given her father a lot of business told her that gross 
miscalculations had been found in his figures, a problem they 
never had with the veteran before.  At this point, the family 
urged him to stop giving estimates, as they were afraid he 
would have to go ahead and proceed with a job even with the 
loss of the money.  They also noticed that he started being 
more irritable, more jumpy, and that he displayed more signs 
of hostility with family members and vendors.  In addition, 
he began to make mistakes in his work that he would not have 
made in the past.  According to the veteran's daughter, he 
did not want to quit work at 62 or 63 and he still desired to 
work today if he were employable.  

The veteran testified that it was his problems with his 
service-connected anxiety and PTSD which caused the problems 
with his memory, concentration, and dealing with people which 
necessitated his quitting work.  The veteran also indicated 
that there were no real physical problems as far as working 
goes.  It was the feeling of his daughter that at the age of 
78, the veteran was not mentally capable of working, he had 
not been capable since 1991, and he would not be mentally 
capable three years from now.  

The veteran's service-connected disabilities include anxiety 
with depression and PTSD, evaluated as 70 percent disabling; 
and duodenal ulcer with deformity of the duodenal bulb, 
evaluated as 20 percent disabling.  His combined disability 
evaluation is currently 80 percent.   


Analysis

The veteran contends that his service-connected mental 
disorder, to include anxiety and PTSD, render him mentally 
incapable of obtaining and maintaining employment.  
Therefore, it is his belief that he is entitled to a total, 
or 100 percent rating, based on individual unemployability 
due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a) (1998).  As 
the veteran's combined rating is 80 percent disabling, based 
on a rating of 20 percent disabling for duodenal ulcer 
disease in combination with an evaluation of 70 percent 
disabling for PTSD, the schedular criteria for a total rating 
based on individual unemployability have been met. 

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  The award of a 
total rating requires a showing that the veteran is precluded 
from employment due to service connected disabilities. The 
adverse affects of advancing age may not be considered in 
support of the claimed benefit. 38 C.F.R. § 4.19 (1998).

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court of 
Appeals for Veterans' Claims (Court) noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  The sole fact that 
a claimant is unemployed is not enough.  
A high rating in itself is recognition 
that the impairment makes it difficult to 
obtain and keep employment.  The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Id. at 363.

Having reviewed the record, the Board has concluded that the 
preponderance of the available evidence is against a finding 
that the veteran is entitled to a total rating based on 
individual unemployability due to service-connected 
disability.  

Specifically, the record indicates that at the time of his 
1997 VA examination, the examiner indicated that the veteran 
was "still able to function" although he had sold his 
business.  In addition, a GAF of 70 was assigned, and this 
score corresponds to some mild psychiatric symptoms (such as 
depressed mood or insomnia) or some difficulty in social and 
occupational functioning.  Thus, the VA examiner did not find 
that the veteran's psychiatric symptomatology was productive 
of a significant degree of occupational impairment; and in 
addition, it was the VA general medical examiner's opinion 
that his duodenal ulcer disease, in conjunction with other 
physical disorders, did not render the veteran unemployable.  

Thus, while the evidence indicates that the veteran's 
service-connected disabilities (and primarily PTSD and 
anxiety) are productive of some impairment, both social and 
occupational, the medical evidence does not suggest that his 
service connected disabilities impair his functioning is to 
such a degree as to preclude all forms of employment and the 
successful completion of the physical and mental tasks 
required therein.  The Board also finds that the opinion of 
Dr. Patel, to the effect that PTSD affects the veteran's 
daily functioning to the point where he cannot do anything at 
all, is outweighed by the current objective findings as to 
the veteran's psychiatric symptoms and additional factors, 
such as the veteran's demeanor and testimony at the time of 
his personal hearing.  

As the Court indicated in Van Hoose, supra, the sole fact 
that the veteran is unemployed is not sufficient to prevail 
on a claim for individual unemployability.  Thus, although 
the record shows that veteran stopped working voluntarily in 
1991 or 1992, the fact that he was no longer able to be 
employed in his area of expertise does not provide a legal 
basis which can support entitlement to individual 
unemployability.  Rather, as the high rating assigned for his 
PTSD (70 percent) has been assigned in recognition of his 
difficulty in obtaining employment, the veteran must 
demonstrate some factor which takes his unemployability claim 
outside the norm.  In the Board's view, no such factor is 
currently shown, as significant physical impairment has not 
been demonstrated and the veteran's PTSD has been found to be 
productive of only some occupational impairment.  

The Board notes the contention of the veteran's daughter, to 
the effect that her father will never be employable again, as 
he is 78 years old.  It was her feeling that he was not 
mentally able at 78 years old to work, and wouldn't be 
mentally capable of working three years from now.  However, 
the legal and regulatory criteria currently provide that the 
adverse effects of advancing age may not be considered in 
support of a claim for unemployability.  Thus, the veteran's 
advanced age and the associated uncertainty as to his future 
mental status cannot be considered in deciding whether he is 
entitled to benefits based on individual unemployability.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is entitled to a total rating based on individual 
unemployability due to service-connected disability.  
Accordingly, the veteran's claim is denied.  


ORDER

An evaluation in excess of 70 percent disabling is denied for 
anxiety disorder with PTSD.  

An evaluation in excess of 20 percent disabling is denied for 
duodenal ulcer disease.  

Entitlement to a total rating based on individual 
unemployability is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

